Citation Nr: 0822438	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-19 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to separate compensable evaluations for 
radiculopathy of both upper extremities, claimed as 
paresthesias secondary to service-connected, status post 
cervical spine fracture with degenerative disc disease and 
radiculopathy.  


REPRESENTATION

Veteran represented by:	Catholic War Veterans of the 
U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to April 
1968. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In February 2007, the veteran testified at a formal hearing 
at the Winston-Salem RO.  A transcript of this hearing is of 
record.

The veteran, through his representative, argued that he 
should receive consideration for an extra-schedular rating 
during his RO hearing testimony.  This claim is referred to 
the RO for proper adjudication.

The veteran additionally contends in his statement dated 
January 2005 that his service connected cervical spine 
condition has worsened, indicating a claim for an increased 
rating.  This claim is also referred to the RO for proper 
adjudication.

In November 2007, the veteran submitted additional evidence 
without a waiver of initial RO review.  The veteran submitted 
a waiver for this claim during June 2008.


FINDINGS OF FACT

1.  The veteran is currently rated under Diagnostic Code 
5293, effective prior to September 23, 2002, at a 60 percent 
compensable rating for his service-connected, status post 
cervical spine fracture with degenerative disc disease and 
radiculopathy.  

2.  Under Diagnostic Code 5293, assigning an additional 
compensable evaluation for radiculopathy would constitute 
pyramiding, as neurological symptomatology is contemplated 
within the diagnostic code, prohibited by regulation.

3.  Utilizing the current ratings criteria, in effect from 
September 26, 2003, the service-connected cervical spine 
disability would warrant no more than 20 percent for his 
limited range of motion and a maximum of 20 percent for each 
upper extremity, yielding a combined disability rating of 50 
percent.


CONCLUSION OF LAW

Entitlement to separate compensable evaluations for 
radiculopathy of both upper extremities is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5293 (prior to September 23, 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (effective from September 26, 
2003); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.25, 4.27, 4.40, 4.45, 
4.59; 38 C.F.R. § 4.124a, Diagnostic Codes 8510 to 8519 
(2007).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary matters-The Veterans Claims Assistance Act of 
2000 (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

A. The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007).

An October 2004 VCAA letter informed the veteran of the 
information and evidence required to establish entitlement to 
separate compensable evaluations for radiculopathy of both 
upper extremities.  This letter satisfied the second and 
third elements of the duty to notify by informing the veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

With respect to the fourth element, the Board notes that, 
effective May 30, 2008, 38 C.F.R. § 3.159 have been revised, 
in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In this case, service connection has already been established 
and the veteran is seeking entitlement to separate 
compensable evaluations for radiculopathy of both upper 
extremities, thus, the first three Dingess/Hartman notice 
elements have been satisfied.  An August 2006 letter to the 
veteran provided notice regarding disability ratings and 
effective dates.  This letter had a timing deficiency which 
was remedied by readjudication of the claim in the March 2007 
Supplemental Statement of the Case (SSOC).

Finally, the Board is aware of the Court's recent decision in 
Vazquez-Flores v. Peake.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board notes that the October 2004 VCAA 
letter does not contain the level of specificity set forth in 
Vazquez-Flores.  However, the Board does not find that any 
such procedural defect constitutes prejudicial error in this 
case because of the evidence of actual knowledge on the part 
of the veteran and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claims. See Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 
2007).

In this regard, the Board notes the veteran's statements made 
during an April 2005 VA examination and during his February 
2007 formal RO hearing, in which he described the effects of 
his cervical spine disability on employability and daily 
life.  The Board also notes that the veteran submitted new 
evidence during December 2007 which provided objective 
evidence in the form of a co-worker's statements concerning 
how his service-connected disability impacted his employment.  
The statements made during the VA examination and the hearing 
as well as evidence submitted by the veteran indicates 
awareness on the part of the veteran that information about 
such effects is necessary to substantiate his claim.  
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what is necessary to substantiate a claim. 
Id. slip op. at 12, citing Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007).  This showing of actual knowledge satisfies 
the first and fourth requirements of Vazquez-Flores.

Additionally, and particularly in light of the veteran's 
assertions of effects of his disability on employability and 
daily life, the Board does not view the disability at issue 
to be impacted by the second requirement of Vazquez-Flores, 
and no further analysis in that regard is necessary.

Finally, the May 2006 Statement of the Case and the March 
2007 Supplemental Statement of the Case set forth the rating 
criteria applicable to the veteran's cervical spine 
disability.  Additionally, the hearing officer discussed and 
thoroughly explained the applicable rating criteria and 
diagnostic codes to the veteran and his National Veterans' 
Service Organization representative, who has represented the 
veteran during the pendency of his appeal, during his 
February 2007 formal RO hearing.  The veteran was accordingly 
made well aware of the requirements for ratings for this 
disability pursuant to the applicable rating criteria, and 
such action thus satisfies the third notification requirement 
of Vazquez- Flores.



B. The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2007).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination and/or opinion when 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and VA treatment 
records have been associated with the claims file.  In 
addition, the veteran was afforded a VA examination to 
evaluate the residuals of his cervical spine injury during 
April 2005.  The Board also notes that the veteran submitted 
a VCAA notice response dated April 2006 in which the veteran 
indicated that he had no other information or evidence to 
substantiate his claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Analysis

A.  Legal Criteria
 
Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4. 
 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007). 
 
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.
 
For the period through September 22, 2002, under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, a 10 percent evaluation was 
warranted for mild intervertebral disc syndrome.  A 20 
percent evaluation was in order for moderate intervertebral 
disc syndrome, with recurring attacks.  A 40 percent 
evaluation contemplated severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  
A 60 percent evaluation was warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy which characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  Additionally, under Diagnostic 
Code 5285, during the same time period, the rating schedule 
directed that vertebral fracture residuals with cord 
involvement, bedridden, or requiring long leg braces 
warranted a 100 percent disability evaluation and without 
associated spinal cord involvement which was manifested by 
abnormal mobility requiring the use of a neck brace (jury 
mast) warranted a 60 percent disability evaluation.  Where 
the use of a neck brace is not required, the vertebral 
fracture residuals were to be evaluated on the basis of the 
resulting definite limitation of motion or muscle spasm with 
10 percent to be added for demonstrable deformity of a 
vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2002). 

The diagnostic criteria for evaluating spine disorders have 
been revised, effective from September 26, 2003.  Under the 
code revisions (Diagnostic Codes 5235-5242), a 10 percent 
evaluation is in order for forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
muscle spasm, guarding, or localized tenderness not resulting 
in an abnormal gait or abnormal spinal contour; or a 
vertebral body fracture with loss of 50 percent or more of 
height.  A 20 percent evaluation is warranted for forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent evaluation is 
assigned in cases of forward flexion of the cervical spine of 
15 degrees or less, or favorable ankylosis of the entire 
cervical spine.  A 40 percent evaluation is in order for 
unfavorable ankylosis of the entire cervical spine.  A 100 
percent evaluation contemplates unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5243 
(2007). 
 
Also, under these revisions, the 'combined range of motion' 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation. 38 C.F.R. 
§ 4.71a (Plate V) indicates that normal range of motion of 
the cervical spine encompasses 45 degrees of flexion, 
extension, and bilateral lateral flexion and 80 degrees of 
bilateral rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees.

When utilizing the Diagnostic Codes to rate cervical spine 
disabilities under the most recent code provisions when 
contemplating loss of range of motion, neurological 
symptomatology can be rated separately using the provisions 
of 38 C.F.R. § 4.121a, Diseases of the Peripheral Nerves, 
with the upper extremities being contemplated under 
Diagnostic Codes 8510 to 8519.  Under these diagnostic codes, 
the maximum available evaluation for mild impairment is 20 
percent per extremity, whether contemplating the major or 
minor extremity.   

Analysis 

The Board initially notes that the issue of an increased 
rating for the veteran's service connected cervical spine 
disability is not on appeal.  However, the veteran is 
contending he should be afforded separate ratings for the 
neurological manifestations of his service connected 
disability; specifically, paresthesias as a symptom of upper 
extremity radiculopathy which he believes should be 
separately evaluated on top of the 60 percent rating he has 
already been afforded.  

The veteran was afforded a VA examination during April 2005.  
By way of history, the examiner reported severe degenerative 
joint disease and arthritis of the cervical spine with 
radiculopathy and paresthesias in both upper limbs causing 
extreme pain while trying to sleep.  The veteran reported 
severe sciatica causing him not to be able to sit for a 
prolonged period of time.  The veteran reported pain on a 10 
out of 10 scale and described it as squeezing, aching, 
burning, sticking, and cramping.  The veteran indicated he 
lost about 110 hours per year from work due to his service 
connected disability.  

On objective examination, the veteran's posture and gait were 
normal.  The examiner reported the veteran as having 
radiation of pain down both arms; muscle spasms and 
tenderness present paravertebrally in the cervical spine; 
however, with no ankylosis.  The cervical spine on flexion 
was measured at 0 to 25 degrees with pain between 15 and 25 
degrees; extension from 0 to 30 degrees with pain between 20 
and 30 degrees.  Right and left lateral flexion was reported 
at 0 to 25 degrees with pain between 15 and 25 degrees.  
Right and left rotation was reported at 0 to 70 degrees with 
pain between 60 and 70 degrees.  The examiner reported pain 
as the primary factor with pain and lack of endurance as 
well.  The examiner indicated no weakness or incoordination 
of the cervical spine.  

After repetitive use, the cervical spine flexion decreased to 
15 degrees with pain between 10 and 15 degrees and extension 
at 20 degrees with pain between 10 and 20 degrees.  Side-to-
side flexion was reported at 0 to 20 degrees to the left and 
right with pain between 10 and 20 degrees.  Right and left 
rotation was 0 to 50 degrees with pain between 40 and 50 
degrees.  The veteran's neurological examination included the 
following findings:  no peripheral nerve involvement other 
than the radiculopathy of left C6 nerve root; upper 
extremities and lower extremities with normal motor function, 
normal sensory function, and normal reflexes.  The examiner 
diagnosed the veteran with status post cervical spine 
fracture with residuals of degenerative disc disease 
involving the C6 nerve root on the left and radiculopathy of 
the upper extremities, primarily the C6 nerve root on the 
left.  

The veteran was afforded a formal RO hearing in Winston-Salem 
during February 2007.  The veteran testified that he had lost 
500 hours of work during the 5 years previous because of his 
service-connected disability.  

The Board notes that in a rating decision dated November 
2002, the veteran's rating for his cervical spine disability 
was raised from 20 percent to 60 percent, using the rating 
criteria available prior to September 22, 2002.  Under 
Diagnostic Code 5293 for intervertebral disc syndrome, the 
veteran was granted a 60 percent disability rating, the 
highest compensation level under the diagnostic code.  Under 
the pre-September 22, 2002 regulations, 60 percent was the 
highest compensatory level available with the exception of 
Diagnostic Code 5286 for ankylosis and Diagnostic Code 5285 
for veterbra fracture or residuals.  The Board notes that the 
veteran's aforementioned VA examination indicates that he has 
no ankylosis.  The Board additionally notes that since the 
veteran is not bedridden or requiring long leg braces; and 
does not have abnormal mobility requiring a neck brace; 
Diagnostic Code 5285 is not applicable to the current claim.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, the new 
regulations for intervertebral disc syndrome, the veteran 
could be rated on the basis of incapacitating episodes or 
limited range of motion.  The Board notes that there is no 
indication or evidence that the veteran has incapacitating 
episodes and additionally the rating criteria for 
incapacitating episodes do not allow additional compensation 
for neurological symptomatology.  On the basis of the 
veteran's limited range of motion, the veteran would receive 
no higher than a 20 percent rating as he does not have 
forward flexion of the cervical spine of 15 degrees or less 
or favorable ankylosis of the entire cervical spine.  Thus, 
the maximum the veteran could receive under the new criteria 
is 20 percent for his orthopedic symptomatology.  As 
previously noted, the veteran could be separately compensated 
for his neurological symptoms if rated under the new 
criteria.  However, the veteran would only be allowed an 
additional 20 percent rating for each extremity, at most.  In 
this regard, the findings consist of no peripheral nerve 
involvement other than the radiculopathy of left C6 nerve 
root and upper extremities with normal motor function, normal 
sensory function, and normal reflexes.  There was no decrease 
in strength reported.  Therefore, the veteran would receive 
no more than 0 percent for each extremity under Diagnostic 
Code 8510-8519, contemplating mild impairment.  When all of 
the veteran's symptomatology is taken into account under the 
new rating criteria, the veteran would only receive a 20 
percent for his loss of range of motion and 20 percent for 
each upper extremity, which under 38 C.F.R. § 4.25 would 
result in only a 50 percent disability rating .

Neurological symptoms are rated on the basis of diseases and 
injuries to the spine.  In this case, the veteran's 
paresthesias and radiculopathy result from the veteran's 
already service-connected cervical spine condition and are 
contemplated by his current rating for this condition under 
the old diagnostic code effective until September 22, 2002.  
Therefore, separately service connecting this disability and 
awarding additional compensation under the old ratings 
criteria would constitute pyramiding, which is prohibited by 
regulation.  38 C.F.R. § 4.14 (2007); See Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  Moreover, the veteran is 
receiving a higher disability rating by utilizing the old 
regulations which contemplate neurological symptoms with 
other orthopedic symptomatology than if the veteran were 
being compensated for loss of range of motion and his 
neurological symptoms separately.  

Conclusion 

In sum, as the veteran's radiculopathy is shown to be part 
and parcel of the already service-connected cervical spine 
disability as contemplated using, the old criteria, 
Diagnostic Code 5293 under which the veteran is currently 
being compensated, a separate grant of benefits for the 
veteran's radiculopathy would violate the 38 C.F.R. § 4.14 
regulation against pyramiding.  If the veteran were to be 
rated under the new criteria under which neurological 
symptoms are rated separately, the veteran's combined 
disability compensation would be decreased by ten percent at 
least. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to separate compensable evaluations for 
radiculopathy of both upper extremities claimed as 
paresthesias secondary to service-connected, status post 
cervical spine fracture with degenerative disc disease and 
radiculopathy is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

